Name: Commission Regulation (EEC) No 443/83 of 24 February 1983 on the supply of common wheat to the world food programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/ 10 Official Journal of the European Communities 26. 2 . 83 COMMISSION REGULATION (EEC) No 443/83 of 24 February 1983 on the supply of common wheat to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to . Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750 /75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (5), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 3 December 1982 the Council of the European Communities expressed its intention to grant, under a Community measure , 23 404 tonnes of cereals to the World Food Programme under its food ­ aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . ( J) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . n OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 192, 26 . 7. 1980, p. 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 .(&lt;&gt;) OJ No L 263 , 19 . 9 . 1973, p. 1 . 26. 2. 83 Official Journal of the European Communities No L 53/ 11 ANNEX la) 1 . Programme : 1982 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat 5 . Total quantity : 404 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris 7' (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags , in letters at least 5 cm high : 'JORDAN 2422 / WHEAT / AQABA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 11 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 1 2 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 8 March 1983 16 . Shipment period : 1 to 30 April 1983 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (2) In all cases where a port other than those listed above is chosen , the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 53/ 12 Official Journal of the European Communities 26. 2. 83 BILAG Ib)  ANHANG lb)  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16)  ANNEX lb)  ANNEXE lb)  ALLEGATO I b)  BIJLAGE I b) Partiets nummer MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage Address of store Town at which stored NumÃ ©ro du lot Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 404 Agri-Cher, route de la CharitÃ ©, F-18028 Bourges Cedex Sica Indre et Cher, route de Clery, F-36100 Issoudun 26 . 2. 83 Official Journal of the European Communities No L 53/ 13 ANNEX II a) 1 . Programme : 1982 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat 5 . Total quantity : 1 5 000 tonnes 6 . Number of lots : one in three parts : Part 1 : 4 160 tonnes \ Part 2 : 7 788 tonnes ( 15 000 tonnes Part 3 : 3 052 tonnes ) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris 7e (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 14,5 % ) 10 . Packaging : in bulk plus 306 000 empty new jute sacks of a capacity of 50 kg, 200 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 84 864 bags : 'ETHIOPIA 2488 / WHEAT / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 158 875 bags : ' ETHIOPIA 2488 / EXP / WHEAT / MASSAWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 62 261 bags : 'ETHIOPIA 4257 / WHEAT / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 1 1 . Port of shipment : Copenhagen, Ã rhus, Hamburg, Bremen , Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen, Marseille , Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (') 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 8 March 1983 16 . Shipment period : 1 to 30 April 1983 17 . Security : 6 ECU per tonne (') In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 53/ 14 Official Journal of the European Communities 26 . 2. 83 BILAG IIb)  ANHANG IIb)  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II 6)  ANNEX IIb)  ANNEXE IIb)  ALLEGATO IIb)  BIJLAGE IIb) Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 250 SEPAC, F-52310 Bologne F-52310-Bologne 1 250 Bach, place du Gal Viard, F-21310 Mirebeau-sur-BÃ ¨ze Villegusien, F-52190 Prauthoy 500 CA. d'Adre et Vesle, rue de la Gare, F-51140 Jonchery-sur-Vesle Muizon, F-51140 Jonchery-sur-Vesle 1 500 CA. de Sezanne, route de fere , F-51120 SÃ ©zanne Linthes , F-51230 3 400 UCP, 57, chaussÃ ©e du Port, F-51005 ChÃ ¢lons-sur-Marne Hangar, F-51005 ChÃ ¢lons-sur-Marne 2 400 Agri-Cher, route de la CharitÃ © , F-18028 Bourges Cedex Poilly-lez-Gien, F-45500 Gien 2 200 Agri-Cher, route de la CharitÃ © , F-18028 Bourges Cedex Orval, F-18200 Saint-Armand-Montrond 1 500 Agri-Cher, route de la CharitÃ © , F-18028 Bourges Cedex F-18190 Gare de Chateauneuf-sur-Cher 15 000 26 . 2 . 83 Official Journal of the European Communities No L 53/ 15 ANNEX III a) 1 . Programme : 1 982 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Tunisia 4 . Product to be mobilized : common wheat 5 . Total quantity : 8 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-75007 Paris 7e (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5% maximum) 10 . Packaging : in bulk 11 . Port of shipment : Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (') 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 8 March 1983 16 . Shipment period : 1 to 30 April 1983 17 . Security : 6 ECU per tonne (') In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 53/ 16 Official Journal of the European Communities 26 . 2. 83 BILAG III b)  ANHANG III b)  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III 6)  ANNEX III b)  ANNEXE III b)  ALLEGATO III b)  BIJLAGE III b) Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 250 Bach, place du Gal Viard , F-21310 Mirebeau-sur-BÃ ¨ze Villiers-le-Sec, F-52000 Chaumont 500 C.A. d'Adre et Vesle, rue de la Gare, F-51140 Jonchery-sur-Vesle Serzy et Prin , F-51170 Fismes 6 250 Agri-Cher, route de la CharitÃ © , F-18028 Bourges Cedex Sica Indre et Cher, route de Clery, F-36100 Issoudun 8 000